Citation Nr: 0633812	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-16 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder for the period from May 17, 
1999 to March 1, 2001.

2.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder for the period on and after 
July 1, 2001.

3.  Entitlement to an earlier effective date for a total 
disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a November 2005 decision, the Board denied entitlement to 
a disability evaluation in excess of 50 percent for the 
veteran's service-connected post traumatic stress disorder 
(PTSD) from May 17, 1999 to March 1, 2001; denied entitlement 
to a disability evaluation in excess of 70 percent for PTSD 
on and after July 1, 2001; and denied entitlement to an 
earlier effective date for a total disability rating based on 
individual unemployability (TDIU).  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).

In March 2006, while the case was pending before the Court, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion to Partially Vacate and Remand (Joint Motion).  In a 
March 2006 Order, the Court granted the Joint Motion and 
remanded this case to the Board for compliance.


FINDINGS OF FACT

1.  From May 17, 1999 to March 1, 2001, PTSD was manifested 
by depression, anxiety, isolation, poor concentration, 
difficulty with authority figures, sleep difficulties, 
insomnia, and recurrent dreams and nightmares.  The evidence 
also showed that the veteran was alert and oriented and did 
not have suicidal or homicidal ideations.

2.  On and after July 1, 2001, PTSD was manifested by poor 
eye contact, depression, poor concentration, isolation, 
disturbed sleep, nervousness, paranoia, anger management 
problems, flashbacks, and dreams and nightmares.  The 
evidence also showed the veteran was alert and oriented, had 
an appropriate appearance, and had no memory loss, no 
impaired thought processes or speech, no delusions, no 
hallucinations, no homicidal ideations, and independence in 
activities of daily living.  

3.  An unappealed December 1999 rating decision denied a 
claim of entitlement to TDIU.

4.  A claim for TDIU was received by VA on June 26, 2001.

5.  The medical evidence of record did not demonstrate 
factually ascertainable unemployability due to PTSD in the 
year prior to June 26, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 50 
percent for PTSD for the period from May 17, 1999 to March 1, 
2001 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an increased evaluation in excess of 70 
percent for PTSD for the period on and after July 1, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

3.  The criteria for an effective date prior to July 1, 2001 
for entitlement to TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for PTSD and for entitlement to an 
earlier effective date for TDIU, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication of the veteran's 
claims, March 2001 and October 2002 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters did not notify the veteran of 
the specific potential disability evaluations or the 
assignment of effective dates, the Board finds that the 
veteran has not been prejudiced.  "In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Moreover, although 
the October 2002 letter regarding TDIU did not notify the 
veteran of the new and material regulations (TDIU had been 
earlier denied by the RO), there is no prejudice to the 
veteran because entitlement to TDIU was granted.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  This letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to the claims.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.



Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Service connection was granted for PTSD by a January 1997 
rating decision, and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
September 12, 1996.  By an April 1999 rating decision, the 
evaluation was reduced to noncompensable, effective April 1, 
1999.  By a June 1999 rating decision, a 50 percent 
evaluation was assigned effective May 17, 1999, based on a VA 
examination.  By a May 2001 rating decision, a temporary 
total rating was assigned, under 38 C.F.R. § 4.29 (2006), 
effective May 3, 2000; a 50 percent evaluation was assigned, 
effective July 1, 2000; and a temporary total rating was 
assigned under 38 C.F.R. § 4.29, effective March 1, 2001.  By 
a November 2002 rating decision, a 70 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective July 1, 2001.  The 70 percent evaluation was based 
on a VA examination.

May 17, 1999 to March 1, 2001

A May 1999 VA mental disorder examination was conducted.  The 
veteran reported that his chief complaint was depression.  
The veteran was twice-divorced with three children, lived 
alone, was mostly withdrawn, and was totally isolated.  The 
veteran denied suicidal ideations, other than one suicide 
attempt five years prior.  The veteran reported poor sleep 
and poor concentration.  The veteran stated that he had been 
employed as a truck driver until 1993 when he quit working 
because he could not concentrate and could not perform to his 
bosses' satisfaction.  The veteran reported that he was 
currently receiving Social Security benefits.  

Upon examination, the veteran was alert and oriented, had 
poor eye contact, a monotonous voice, soft speech with low 
volume and speed, and marginal concentration and attention.  
The veteran's thought processes showed paucity of ideation 
and a pattern of admitting to negative views about others and 
the future.  The veteran exhibited waxing and waning 
hopelessness and his perceptual system showed no auditory or 
visual hallucinations.  The examiner diagnosed PTSD, 
dysthymia, and a prior history of alcohol abuse.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 43, which contemplates serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends, or being unable to keep a job.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994) (DSM-
IV).

February 2000 VA medical records indicate the veteran spent 
his time alone watching movies and had conflict issues with 
authority figures.  The veteran reported he was hyper, 
nervous, unable to sleep, and had flashbacks when he was 
younger.  The veteran denied suicidal or homicidal ideations.  
The examiner found the veteran anxious, depressed, and 
lacking insight.  The diagnosis was general anxiety, 
secondary to substance abuse.  March 2000 VA medical records 
indicated the veteran reported anxiety, tension, and 
insomnia.  The veteran was found lacking insight.  The 
diagnosis was extreme anxiety.  VA medical records from April 
2000 indicated the veteran was having vivid Vietnam memories, 
but was sleeping better and was becoming less isolated due to 
his medication.  Early May 2000 records indicated the veteran 
was having sleep difficulties and dreams of the war.

A July 2000 VA mental examination was conducted.  The veteran 
reported that he was twice-married with three children, one 
of whom he saw occasionally.  The veteran reported that he 
had held 10 jobs, the longest lasting for 9 years, and that 
he retired in 1993.  The veteran reported that he was staying 
with a friend, and that he was depressed, scared, had 
difficulty sleeping, and carried a gun at all times.  The 
veteran reported difficulty concentrating, an exaggerated 
startle response, recurrent distressing dreams, flashbacks, 
nightmares four times per week, cold sweats, and 
hypervigilance.  He noted improvement since beginning 
medication one month prior.  The veteran also reported 
intense psychological distress at exposure to events that 
resembled an aspect of a traumatic Vietnam event and avoided 
activities or situations that aroused recollection of 
Vietnam.  The veteran reported a markedly diminished interest 
in activities, a feeling of detachment from others, and an 
inability to love.  The veteran denied suicidal or homicidal 
ideations, but reported possible visual and auditory 
hallucinations.

The examiner found the veteran was alert, oriented to time, 
person, and place, had an appropriate affect, was casually 
groomed, cooperative, talked coherently and relevantly, but 
had diminished psychomotor activity.  The examiner noted a 
depressed mood, fair memory of remote and recent events, 
average intellectual function, fairly good general fund of 
knowledge, and fair judgment and insight.  The examiner 
diagnosed PTSD, alcohol and nicotine dependence by history, 
and severe psychosocial stressors.  The examiner assigned a 
GAF score of 60, which contemplates moderate symptoms, such 
as flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends, and conflicts with 
peers or co-workers.  See DSM-IV, 46-47.

October 2000 VA medical records indicated the veteran was 
sleeping well and that PTSD symptoms had subsided.  December 
2000 medical records indicated the veteran complained of 
occasional nightmares regarding wartime experiences.  The 
veteran's condition was noted as stable.  January 2001 VA 
records indicated the veteran's condition was stable.  
February 2001 VA medical records indicated the veteran 
reported that he disliked authority and was detached from 
others.

The veteran's 50 percent evaluation for the period of May 
1999 to March 2001 contemplates medical evidence 
demonstrating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material or forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The medical evidence of record does not support an evaluation 
in excess of 50 percent for this time period.  The veteran's 
GAF scores during this period ranged from 43 to 60.  A score 
of 60, as noted above, contemplates moderate symptoms, such 
as moderate difficulty in social and occupational functions, 
having few friends, and having conflicts with peers.  See 
DSM-IV, 46-47.  The veteran exhibited such moderate symptoms 
because he retired due to an inability to concentrate at work 
and an inability to please his bosses and was isolated and 
depressed.  A GAF score of 43 contemplates serious symptoms 
such as suicidal ideations, serious impairment of social and 
occupational functioning, severe obsessional rituals.  See 
DSM-IV, 46-47.  The veteran's symptoms during this time 
period are not well reflected by that score because there 
were no obsessional rituals or suicidal ideations reported or 
found.  Although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995). 

The other competent medical evidence of record shows that the 
veteran was consistently found depressed, anxious, and 
isolated.  The veteran had poor concentration, no insight, 
sleep difficulties or insomnia, problems with authority, and 
recurrent dreams and nightmares.  In addition, the veteran 
rarely or occasionally saw his children and was twice-
divorced.  The veteran quit his last job in 1993 due to poor 
concentration and an inability to meet employer expectations.  
The evidence also showed, however, that the veteran was 
consistently found alert and oriented and did not have 
suicidal or homicidal ideations.  These symptoms demonstrate 
occupational and social impairment with reduced reliability 
and productivity due to disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  But the medical evidence of record 
did not show speech difficulty, suicidal ideations, 
obsessional rituals, spatial disorientation, or neglect of 
hygiene, and showed the veteran was able to function 
independently.

Accordingly, the criteria for a 70 percent evaluation have 
not been shown as symptoms such as suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near continuous panic or depression; 
impaired impulse control; spatial disorientation; and neglect 
of personal appearance and hygiene were not shown to cause 
deficiencies in most areas.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

On and after July 1, 2001

A July 2001 VA medical record indicated the veteran had an 
appropriate appearance, was assertive in obtaining needs, and 
appropriately conversed with others.  Various September 2001 
VA records indicated the veteran was alert and oriented.  An 
October 2001 VA psychotherapy note indicated the veteran 
reported increasing disturbed sleep, isolation, flashbacks, 
and anger management problems.  In another October 2001 
psychotherapy note, the veteran complained of flashbacks and 
was spending time at home knitting, playing video games, and 
lifting weights.  

A February 2002 VA mental disorders examination was 
conducted.  The veteran reported that he lived alone, was not 
close to his children and had not seen them since December 
2000, and had been unemployed since 1993.  The veteran stated 
that he had no friends and had on and off romantic 
relationships.  He reported that he spent his days watching 
TV, drinking, and sometimes shooting pool.  The veteran 
reported that he had frequent dreams and nightmares of 
Vietnam, carried a gun for protection, and was nervous, 
paranoid, and unable to relax.  The veteran reported sleep 
disturbance and impaired impulse control.  The veteran stated 
that he did his own laundry, grocery shopping, and cooking, 
and handled his own finances, although he preferred his 
brother to help.  He reported one suicide attempt in the 
1980's and current suicidal thoughts.  

Upon examination, the examiner found the veteran clean with 
appropriate behavior, but had poor and evasive eye contact 
and a depressed mood.  The veteran had no impairment of 
thought process or communication, no memory loss or 
impairment, no delusions, no hallucinations, and no suicidal 
or homicidal ideations.  The veteran was angry and hostile 
and had reduced concentration and a below average memory.  
The veteran's speech was relevant, logical, and coherent, but 
was slow in rate and volume.  The examiner noted that the 
veteran had psychosocial difficulties:  he was unable to work 
well with others, had difficulty in relationships, was unable 
to accept supervision and criticism, and was not flexible.  
The examiner stated that PTSD was severely affecting the 
veteran's life.  The diagnosis was PTSD.  The examiner 
assigned a GAF score of 42, which contemplates serious 
symptoms, for example, suicidal ideation, severe obsessional 
rituals, and frequent shoplifting; or any serious impairment 
in social, occupational, or school functioning, for example, 
having no friends, or being unable to keep a job.  See DSM-
IV, 46-47.

In an April 2003 lay statement, the veteran's ex-wife stated 
that the veteran had mental illness since 1975.  She stated 
that it was clear that the veteran could not work due to his 
symptoms and that he hadn't had a regular job since 1978.  In 
an April 2003 lay statement, the veteran's son stated that 
the veteran was unable to socialize, was impatient, nervous, 
and reclusive, and was bothered by large crowds and noises.  
In another April 2003 lay statement, the veteran's other son 
stated that the veteran was agitated and didn't want anyone 
around him.

The veteran's current 70 percent evaluation contemplates 
objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The medical evidence of record does not support an evaluation 
in excess of 70 percent for this time period.  The only GAF 
score during this period was 42, which contemplates serious 
symptoms, such as suicidal ideations, severe obsessional 
rituals, having no friends, and being unable to keep a job.  
DSM-IV at 46-47.  Here, the evidence of record indicates that 
the veteran had serious social and occupational impairment.  
Although GAF scores are important when evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter, 8 Vet. App. at 242. 

The evidence of record shows that there was poor eye contact, 
depression, disturbed sleep, anger management problems, 
flashbacks, and dreams and nightmares.  The veteran was not 
close to his children, had no friends, and had on and off 
romantic relationships.  The evidence also shows that the 
veteran was clean or had an appropriate appearance, was alert 
and oriented, and was independent in his activities of daily 
living.  The veteran had no memory loss, impaired thought 
processes, delusions, hallucinations, or homicidal ideations.  
The veteran had problems working with others and was unable 
to accept supervision.  These symptoms do not indicate total 
social and occupational impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Accordingly, 
the criteria for a 100 percent evaluation have not been met.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Effective date for TDIU

The effective date rules for an increased compensation claim 
apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000).  Generally, the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  A "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2006).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  38 C.F.R. § 
3.157(b) (2006).  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

The veteran's only service-connected disability is PTSD.  
Service connection for PTSD has been in effect since 1996, 
and a 50 percent rating has been in effect since May 17, 
1999.  A 100 percent temporary disability rating for PTSD was 
established from May 3, 2000 to June 30, 2000.  The veteran's 
disability rating for PTSD was then returned to 50 percent, 
effective July 1, 2000.  From March 1, 2001 to July 1, 2001, 
a 100 percent temporary disability rating was assigned.  
Effective July 1, 2001, a 70 percent disability rating for 
PTSD was assigned.  Based on this disability rating, TDIU was 
granted effective July 1, 2001.

The veteran filed a claim for TDIU in June 1999.  The claim 
was denied in a December 1999 rating decision and is final.  
Subsequently, the veteran filed a claim for TDIU which 
received by VA on June 26, 2001.  Subsequent claims for TDIU 
were received by VA on July 3, 2001 and June 21, 2002.  In a 
November 2002 rating decision, TDIU was granted effective 
July 1, 2001, based on an increase in the veteran's PTSD 
evaluation, to 70 percent, effective July 1, 2001.

Here, the date of claim was June 26, 2001.  The date of 
entitlement was July 1, 2001, when the evaluation for the 
veteran's sole service-connected disability, PTSD, was 
increased to 70 percent.  Thus, under the general rule, the 
proper effective date is July 1, 2001.  38 C.F.R. 
§ 3.400(o)(1).

The Board must determine, however, whether the exception 
applies:  whether unemployability due to PTSD was factually 
ascertainable within one year of June 2001, the date of 
claim.  38 C.F.R. § 3.400(o)(2).  As noted above, the medical 
records from June 2000 to June 2001 indicate that the veteran 
retired from driving a truck in 1993.  The veteran's GAF 
score was 60, which contemplates moderate symptoms or 
moderate difficulty in social and occupational functioning.  
Records from October 2000 to February 2001 indicated the 
veteran's PTSD clinical condition was stable.  From March 
2001 to June 2001, the veteran was in a domiciliary treatment 
program for PTSD treatment.  Social Security Administration 
(SSA) records show that the veteran was disabled since 1992, 
due to an anxiety disorder and alcohol abuse.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) (holding that SSA 
ruling that a veteran is disabled does not establish, in and 
of itself, that the veteran is permanently and totally 
disabled for VA purposes).  A March 1996 SSA assessment 
indicated that the veteran's ability to relate to work peers 
and supervisors and to tolerate stress related to employment 
was mildly to possibly moderately impaired due to alcohol 
addiction and anxiety.  This evidence does not show factually 
ascertainable unemployability due to PTSD.  Even if the 
evidence of record did show a factually ascertainable 
unemployability, the evidence did not demonstrate that it was 
due only to service-connected PTSD.  38 C.F.R. § 4.16.  
Accordingly, the veteran is not entitled to an earlier 
effective date under either 38 C.F.R. § 3.400(o)(1) or (2).

The veteran's former attorney makes several specific 
assertions in the December 2002 notice of disagreement and 
August 2003 appellate brief.  First, the veteran asserts that 
he is entitled to an earlier effective date due to an 
ascertainable increase in the severity of his disability.  As 
noted above, an earlier effective date is not warranted under 
this provision.  Second, the veteran asserts he is entitled 
to an earlier effective date due to VA medical records as an 
informal claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello, 3 Vet. App. at 198.  The Board finds that upon a 
thorough review of the claims file, VA medical records prior 
to June 2001 do not meet the definition of an informal claim.  
38 C.F.R. § 3.157(b).

Third, the veteran asserts that his June 1999 claim for 
entitlement to an increased evaluation for PTSD and for TDIU 
was actually a notice of disagreement to the June 1999 rating 
decision that granted an increased evaluation for PTSD 
because he was asserting that the rating decision was in 
error and that he was entitled not only to an increased 
evaluation but also to TDIU.  Thus, the veteran argues, the 
effective date should be May 6, 1998, the date that the 
veteran filed his initial claim for TDIU.  But, as the 
veteran himself notes in his argument, the June 1999 claim is 
not a notice of disagreement, as it does not express a 
disagreement with the rating decision and a desire for 
appellate review.  See 38 C.F.R. § 20.20 (2006); see also 
Gallegos v. Principi, 283 F. 3d 1309, 1314-15 (2002) 
(upholding a VA regulation that requires a notice of 
disagreement to contain actual notice of disagreement with 
rating decision and a desire for appellate review).

Fourth, the veteran asserts entitlement to an earlier 
effective date under 38 C.F.R. § 3.400(q)(1)(i), which 
provides that when new and material evidence, other than 
service medical records, are submitted within a rating 
decision appeal period, the effective date shall be as though 
the former decision had not been rendered.  The Board finds 
this argument without merit as 38 C.F.R. § 3.400(q)(1)(i) 
applies to only to claims to reopen previously denied claims 
of entitlement to service connection.

Fifth, the veteran asserts that the effective date should be 
May 1999, the date of an examination that assigned a GAF 
score of 43, which he asserts is generally associated with a 
70 percent disability evaluation.  Although GAF scores are 
important in evaluating mental disorders, see Carpenter, 8 
Vet. App. at 242, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence.  Such a totality of the evidence 
review was completed above and did not warrant a 70 percent 
rating as of May 1999.

Last, the veteran argues that May 6, 1998, the date SSA found 
the veteran unemployable, is the proper effective date 
because it was a factually ascertainable indication that the 
veteran was unemployable.  But SSA records do not dictate 
Board findings.  See Roberts, 2 Vet. App. at 390.  In 
addition, the SSA determination that the veteran was disabled 
was based on both his anxiety disorder and his alcohol 
dependence.  The Board must determine entitlement to TDIU 
based only on service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  Moreover, an SSA psychological examination found 
that the veteran's ability to relate to work peers and 
supervisors and to tolerate employment-related stress was 
mildly to moderately impaired, but did not find or suggest 
unemployability.  Accordingly, the veteran's specific 
arguments are without merit, and an earlier effective date is 
not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 50 percent for PTSD for the period 
from May 17, 1999 to March 1, 2001 is denied.

An evaluation in excess of 70 percent for PTSD for the period 
on and after July 1, 2001 is denied.

An effective date prior to July 1, 2001 for TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


